UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6519


JONATHAN ANTHONY UZZELL,

                 Petitioner - Appellant,

          v.

TRAVIS OUTLAW,

                 Respondent – Appellee,

          and

STATE OF NORTH CAROLINA,

                 Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-hc-02003-FL)


Submitted:   October 27, 2011                Decided:   December 5, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Anthony Uzzell,        Appellant    Pro Se.      Clarence Joe
DelForge, III, Assistant         Attorney    General,   Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Jonathan Anthony Uzzell seeks to appeal the district

court’s    order    denying      relief    on    his   28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent     “a     substantial     showing         of    the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Uzzell has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with        oral   argument    because         the    facts    and    legal




                                           3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                4